        Case 2:17-cv-01512-JAM-DB Document 81 Filed 01/18/19 Page 1 of 4

 1   Yitzchak Zelman (Admitted Pro Hac Vice)
     New York Bar No. (5086509)
 2   Email: yzelman@marcuszelman.com
     MARCUS & ZELMAN, LLC
 3   701 Cookman Avenue
     Asbury Park, New Jersey 07712
 4   Tel: (845)367-7146
 5   Fax: (732)695-3282
     Attorney for Plaintiff
 6   N.L., an infant by his mother and natural guardian
     SANDRA LEMOS
 7
 8                             UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10                                SACRAMENTO DIVISION
11   N.L., an infant by his mother and natural   C.A. No. 2:17-cv-01512-JAM-DB
     guardian SANDRA LEMOS,
12
                  Plaintiff,
13
            v.                                   PLAINTIFF’S PROPOSED VOIR
14                                               DIRE
     CREDIT ONE BANK, N.A., GC
15   SERVICES LIMITED PARTNERSHIP,
     IENERGIZER HOLDINGS, LIMITED,
16   and FIRST CONTACT, LLC a/k/a IQOR
     HOLDINGS, INC.,
17
                  Defendant.
18
19
20
21
22
23
24
25
26
27
28
        Case 2:17-cv-01512-JAM-DB Document 81 Filed 01/18/19 Page 2 of 4

 1         Plaintiff, by and through the undersigned counsel of record, hereby submits to
 2
     this Court the following Voir Dire questions that the Plaintiff respectfully requests be
 3
 4   put to the jury:

 5      1. Have you heard of any of the following companies?
 6
               a.   Credit One Bank
 7             b.   iEnergizer Holdings, Limited
 8             c.   GC Services Limited Partnership
               d.   First Contact, LLC
 9
10
        2. Have you, anyone in your immediate family or a close friend ever worked for or
11
12         owned any of the following types of business:

13             a.   A debt collector or collection agency
14             b.   A bank
               c.   A finance company, check casher or pay day lender
15             d.   A credit card company
16             e.   A business that extended credit
               f.   An insurance agency or insurance company
17             g.   A telemarketer
18             h.   A call center
               i.   A law firm that handles collection accounts
19
20
        3. Have you ever heard of the Telephone Consumer Protection Act?
21
22
        4. Have you ever heard of the Rosenthal Fair Debt Collection Practices Act?
23
24
        5. Do you have any opinions about the Telephone Consumer Protection Act or the
25
26         Rosenthal Fair Debt Collection Practices Act?
27
28

                                                1
     Case 2:17-cv-01512-JAM-DB Document 81 Filed 01/18/19 Page 3 of 4

 1   6. Have you ever been sued or had a claim made against you under any federal or
 2
        state consumer protection law, including the Telephone Consumer Protection Act
 3
 4      or any Fair Debt Collection practices law?

 5
 6   7. The plaintiff in the case, Noah Lemos, is a twelve-year-old child. Do you have
 7      any beliefs, feelings or opinions about the credibility or believability of Plaintiff
 8
        because of his young age?
 9
10
11   8. Do you believe that a twelve-year-old child can testify truthfully and accurately?
12
13   9. Have you ever been a member of an organization that had a goal of reducing the
14
        number of lawsuits or the money damages that can be recovered?
15
16
     10.Do you have any opinion about the number of lawsuits that are filed currently?
17
18
19   11.Do you have any opinion about whether something should be done to reduce the

20      number of lawsuits that are filed? What would you like to see done?
21
22   12.Do you believe that there are a large number of frivolous lawsuits that are filed?
23
24   13.Can you give an example of a lawsuit that you recall as being frivolous?
25
26   14.Do you have any opinions on what should be done to limit the number of
27
        frivolous lawsuits that are filed?
28

                                              2
        Case 2:17-cv-01512-JAM-DB Document 81 Filed 01/18/19 Page 4 of 4

 1
 2      15.Do you believe that the number of lawsuits, frivolous or not, are a drain on the

 3         economy?
 4
           Please explain.
 5
 6
 7      16.Do you feel for any reason not discussed, that you could not sit and hear this case
 8
           and thereafter render a verdict which would be fair to both the Plaintiff and the
 9
10         Defendant under the evidence as it may be presented?
11
12
        17.If you determine that the Defendant has violated the law in this case, would you,
13
14         for any reason, be unable to award damages as instructed by the Court?
15
16
17
18
19   Dated: January 16, 2019                        MARCUS & ZELMAN, LLC
20
21                                                  By: /s/ Yitzchak Zelman
22                                                  Yitzchak Zelman, Esq.
23
24
25
26
27
28

                                                3
